IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37908

IN THE MATTER OF THE ESTATE OF )
MARCELLA MERTENS AND GORDON    )
MERTENS, DECEASED.             )
ROBERT LEON MERTENS,           )                        2012 Unpublished Opinion No. 321
                               )
     Petitioner-Appellant,     )                        Filed: January 17, 2012
                               )
v.                             )                        Stephen W. Kenyon, Clerk
                               )
ESTATE OF MARCELLA MERTENS and )                        THIS IS AN UNPUBLISHED
GORDON MERTENS,                )                        OPINION AND SHALL NOT
                               )                        BE CITED AS AUTHORITY
     Respondent.               )
                               )

        Appeal from the District Court of the First Judicial District, State of Idaho,
        Bonner County. Hon. Charles W. Hosack, District Judge; Hon. Barbara A.
        Buchanan, Magistrate.

        Order of final distribution, vacated and case remanded.

        Robert Leon Mertens, Pekin, Illinois, pro se appellant.

        James T. Diehl, Sandpoint, for respondent.
                  ________________________________________________
LANSING, Judge
        Robert Leon Mertens appeals from an order of final distribution from the estate of his
mother. He raises six issues on appeal, asserting that he is entitled to a larger or additional
distribution.
                                                 I.
                                        BACKGROUND
A.      Probate and Criminal Proceedings
        Robert Mertens’ mother, Marcella Mertens, died on March 21, 2004. Her will appointed
Robert to act as personal representative of her estate and further provided:
               . . . I own my home and real property on Syringa Heights, Sandpoint,
        Idaho, and my investment and stock portfolio jointly with my son, ROBERT L.


                                                 1
        MERTENS. I hereby give, devise and bequeath all of my interest therein to my
        son, ROBERT L. MERTENS.

The will further directed that after payment of the debts and expenses of the estate, the residue
was to be divided among five other individuals including Robert’s sisters, Darlene Spaulding and
Charmaine Shields.     Probate proceedings were initiated in the magistrate court for Bonner
County.
        At the time of Marcella’s death, Robert was in federal detention awaiting trial on drug,
money laundering, and firearms charges that were pending in the United States District Court for
the District of Idaho.    On April 1, 2004, Robert renounced his right to serve as personal
representative of his mother’s estate, stating that his detention “will make it impossible . . . to be
free to perform the duties of Personal Representative,” and nominated his attorney, Daniel
Featherston, to serve until Robert’s release. 1 Featherston accepted the appointment, and the
court issued letters commencing administration of Marcella’s estate (“the estate”) on April 2,
2004.
        Robert was subsequently convicted and sentenced to 444 months’ incarceration in his
federal criminal case. On December 13, 2004, the federal court entered a Preliminary Order of
Forfeiture which ordered that “all of the defendant Robert L. Mertens’ right, title and interest” in
described property was forfeited to the United States. The property listed in the order included
the Syringa Heights residence; one investment account; various bank accounts; and personal
property items that had previously been seized from the Syringa Heights residence pursuant to
search warrant. The forfeiture order also awarded money judgments against Robert totaling
$3,692,563.40. The order further provided:
                The United States shall be entitled to seize and forfeit any substitute assets
        of the defendant Robert Mertens, which may be subsequently identified and
        located, in an amount or value equivalent to any of the above-described properties
        and interests, including the total money judgment amount of $3,692,563.40, . . . to
        the extent such property or interest . . . cannot be located upon the exercise of due
        diligence; has been transferred or sold to, or deposited with, a third person; has
        been placed beyond the jurisdiction of the Court; has been substantially
        diminished in value; or has been commingled with other property which cannot be
        subdivided without difficulty.

1
       Featherston had previously represented Robert in various matters, including Robert’s
criminal case.


                                                  2
       Robert and his sister, Darlene Spaulding, separately moved for removal of Featherston as
personal representative, and each asked to be appointed as the successor personal representative.
On May 24, 2005, the magistrate ordered that the administration of the estate be supervised after
hearing arguments regarding Robert’s incarceration, the federal forfeiture order, Robert’s claims
that other heirs were looting the estate and preventing him from removing his own personal
property, and Featherston’s indications that he was willing to continue as personal representative
only if he were represented by counsel. In consideration of the “unique and compelling facts of
this case,” the court determined that a disinterested professional, independently represented by
counsel, could best serve as personal representative. The court appointed an accountant, Patricia
Scutier, to serve as the personal representative, and appointed J. T. Diehl as counsel to represent
her.
B.     Settlement
       In September 2008, the federal government and the estate acknowledged that the joint
pendency of the government’s criminal proceedings against Robert and the estate’s probate
proceedings had impeded the timely resolution of both cases.          As a result, the estate, the
government, and three of Marcella’s heirs (not including Robert), entered into an agreement to
settle their respective claims to property of the estate. The agreement included settlement of the
heirs’ potential claim that Marcella’s will was invalid due to alleged undue influence exerted by
Robert at a time when Marcella was in failing mental health. 2
       By the agreement, the estate and the heirs released any claim to property that had already
been seized by the government, and the government agreed to release all claims to property still
in the possession of the estate--property which otherwise may have been subject to forfeiture.
However, the government “reserve[d] the right to pursue recovery and/or forfeiture of any items
or interest which is to be distributed to Robert L. Mertens.” It was agreed that the government
would receive 50 percent of the net proceeds from the sale of the house, and the estate would
receive the remaining 50 percent, to be distributed to heirs other than Robert. The settling parties
acknowledged and agreed that “the 50% net to the estate does not contain any interest of
Robert L. Mertens, such interest being included in the Government’s 50% net portion and having



2
       This challenge to the validity of the will was never litigated as against Robert.

                                                 3
been legally cut off and forfeited pursuant to the Preliminary Order of Forfeiture dated
December 13, 2004.”
C.     Distribution
       On October 6, 2008, the magistrate court granted a motion to disburse the proceeds from
the sale of the Syringa Heights residence pursuant to the terms of the settlement agreement. The
estate also sought approval for a final distribution of $3,500 to Robert which, according to
Diehl’s affidavit, represented all proceeds from stock that had been held in Robert’s name alone
and some proceeds from stock held jointly by Marcella, Gordon Mertens (Robert’s deceased
father), and/or Robert. In support of the motion for distribution to Robert, the estate submitted
affidavits from Scutier and Diehl asserting that the fund balance in the estate bank account was
$3,627.99 prior to deposit of proceeds from the sale of the Syringa Heights residence. The
affidavits indicated that any distribution made to Robert would be subject to forfeiture.
However, Diehl’s affidavit said that in the criminal forfeiture proceedings against Robert, the
federal government had “identified that the ‘threshold’ level of value before efforts will be
undertaken to attach assets is approximately $5,000.”
       Robert objected to the distribution, asserting that it “was contrary to Marcella’s wishes”
and requested additional time to “conduct a [sic] research into the legality of the Preliminary
Order of Forfeiture filed in this Court on March 24, 2005, along with the stipulation between the
U.S. District Court for the District of Idaho and the estate filed on October 8, 2008 without
consent.” On November 21, 2008, the magistrate court ordered the distribution of $3,500 to
Robert as his full and final distribution.
D.     Appeal
       Robert initially attempted to appeal the order for final distribution to Robert directly to
the Idaho Supreme Court, which conditionally dismissed the appeal by order of February 11,
2009, noting that the notice of appeal may not be from a final, appealable district court order.
The Supreme Court’s order of conditional dismissal allowed Robert to file a response. After
receiving his response, the Supreme Court ordered that the matter be remanded to the district
court and that the district court “shall process this matter as a timely filed appeal from the
Magistrate Court.”     The appeal then proceeded to the district court, which affirmed without
opinion. Robert now further appeals to this Court, asserting numerous claims of error.




                                                4
                                                 II.
                                    STANDARD OF REVIEW
           When reviewing a decision of the district court acting in its appellate capacity, we
examine the record from the magistrate court to determine whether there is substantial and
competent evidence to support the magistrate’s findings of fact and whether the magistrate’s
conclusions of law follow from those findings. Harris v. Carter, 146 Idaho 22, 23-24, 189 P.3d
484, 485-86 (Ct. App. 2008). If those findings are so supported and the conclusions follow from
them, and if the district court affirmed the magistrate’s decision, we will affirm the district
court’s decision. Losser v. Bradstreet, 145 Idaho 670, 672, 183 P.3d 758, 760 (2008).
                                                 III.
                                            ANALYSIS
A.         Management, Liquidation and Distribution of Stock Portfolio
           Robert’s first claim of error involves the management, liquidation, and distribution of
various stocks. Among the assets seized by the federal government, as part of Robert’s criminal
case, was a portfolio of stocks variously held in the names of Gordon Mertens, Marcella, Robert
personally, Robert as executor of Gordon’s estate, or some combination of Gordon, Marcella,
and Robert. In late 2003, the federal government apparently released the stock certificates to
allow Robert to liquidate the stock and hire counsel for his criminal appeal, and the certificates
were given to Featherston. Robert filed a request with the probate court to release the stocks to
him in order to allow him to hire counsel for his criminal appeal. The estate provided an
inventory of the stocks, which indicated that many still listed Gordon Mertens as the owner, and
moved the court to: (1) re-open the estate of Gordon Mertens, (2) appoint Scutier as personal
representative, (3) consolidate the estate of Gordon Mertens with the estate of Marcella Mertens,
(4) authorize the liquidation of the portfolio, and (5) authorize deposit of the proceeds into an
estate account. On November 21, 2005, at a hearing regarding the stock portfolio, Robert
consented to the liquidation of the stocks, including the stocks held in his name, but objected to
consolidation of the proceeds into a single account. The court granted the estate’s motion, but
ordered the estate to “separately account for the proceeds based upon how the stock is currently
titled.”
           On March 7, 2007, the court held a hearing on the estate’s motion to use the proceeds
from the sale of the stock portfolio to pay estate expenses. Specifically, the estate wished to use


                                                  5
$24,775 from the $37,174.30 available from the liquidation of the stocks in order to pay
expenses including funeral expenses, compensation for Scutier, Diehl, and Featherston, and an
appraisal for the Syringa Heights residence. At the hearing, Diehl stated:
                There is currently $37,000 available in cash proceeds from Edward Jones
       [the firm used to liquidate the stock proceeds]. There was a prior order
       authorizing those funds, those stocks, to be liquidated. Now, we’re asking that
       those funds be made available to satisfy these estate expenses. You know, in
       anticipation of Mr. Mertens objecting to using those funds, if the court looks at
       the affidavit, those stocks were in the name of Robert and Marcella Mertens.
       Robert’s interest was acquired as a result of Gordon Mertens’ estate, him [sic]
       conveying his half interest to Robert, but they’re co-owned, they’re joint tenancy.
       As far as I’m concerned, they’re estate assets. They’ve been liquidated. If in fact
       there’s a personal property claim, I think we can settle that out when the house
       sells, or some other way in order to satisfy that. The other proceeds of stock sales
       were in the name of Gordon Mertens, and or executor, Robert Mertens, so they
       are truly Gordon Mertens’ estate assets and should be available for satisfying
       these claims.

Robert objected to the use of the funds for any expenses other than the payment of funeral
expenses, on the ground that he co-owned the stocks. Diehl responded by explaining that there
was a federal order releasing the funds to Robert, but that the funds were not held in his name.
He added that the funds were currently being held “under the ID number of the estate of
Marcella Mertens, we have control of those, I think they are available to us to satisfy estate
expenses.” The magistrate approved the estate’s motion for the use of the stock proceeds for the
payment of the estate expenses. The magistrate subsequently approved the use of the stock
proceeds to pay any estate income tax and to pay for preparation of the tax returns.
       On November 14, 2008, the estate sought approval of a distribution of $3,500 to Robert.
According to affidavits from Scutier and Diehl, the distribution included $824, representing the
full amount of proceeds from stock held solely in Robert’s name, plus an additional $2,676 from
the proceeds of the remaining stock. However, no itemization of the sources of the proceeds nor
of expenses accompanied the affidavits.
       Robert repeatedly points out that the federal government relinquished the shares of stock
to him for his use to hire counsel. He appears to argue that: (1) because the stocks had not been
forfeited to the federal government, the proceeds could not be withheld from him; (2) no
proceeds from stocks should have been used to pay estate expenses; and/or (3) the payment of all



                                                6
estate expenses from the sale of stock proceeds--while the residue of the estate was left
“untouched”--was erroneous.
       1.      Request for full distribution of stock proceeds
       Robert appears to argue that Marcella’s will bequeathed her interest in the stock portfolio
to him, and therefore the funds generated from the liquidation of the stocks should not have been
used to pay estate expenses. However, Robert has not provided either factual or legal support for
his argument. Robert fails to provide any legal authority as to why the use of assets from the
estates of Gordon Mertens and Marcella Mertens, which had been consolidated by the court’s
order dated November 21, 2005, could not be used to pay respective estate expenses, especially
after the personal representative received specific court approval for the expenditure of estate
assets. 3 See I.C. §§ 15-3-715, 15-3-805 to 807. Instead, he fills his argument with conclusory
assertions and expectations that any lack of explanation in the record for certain action should be
construed as error. (“Little can be gleaned from the record as to why these funds--which were
clearly inherited by him--were used as part of a deal between the government and the remaining
heirs. . . . [H]undreds of thousands of dollars in assets were disposed of in a manner the [sic]
completely contravened the will and the reasons for doing so were not made apparent to anyone
involved.”) Where an appellant fails to assert his assignments of error with particularity and to
support his position with sufficient authority, those assignments of error are too indefinite to be
heard by the Court. Bach v. Bagley, 148 Idaho 784, 790, 229 P.3d 1146, 1152 (2010); Randall v.
Ganz, 96 Idaho 785, 788, 537 P.2d 65, 68 (1975). A general attack on the findings and
conclusions of the district court, without specific reference to evidentiary or legal errors, is
insufficient to preserve an issue. Bach, 148 Idaho at 790, 229 P.3d at 1152; Michael v. Zehm, 74
Idaho 442, 445, 263 P.2d 990, 991 (1953). Accordingly, this Court will not address issues for
which the appellant has not provided cognizable legal argument.
       Additionally, Robert “asks that he be provided with all the funds generated from the
liquidation of the stock portfolio.” However, Robert does not identify any point in the record
where he made this claim of entitlement to all stock proceeds. Indeed, the record indicates that
he requested the release to him of a one-half interest and that he consented to payment of at least
his mother’s funeral expenses from the proceeds. He does not identify any motion or order

3
       At the hearing, Robert consented to the use of the proceeds to pay for funeral expenses.
Robert has not challenged the consolidation of the estates on appeal.

                                                7
where he requested or was denied the relief he now seeks on appeal. As a general rule, this
Court will not search the record for error. In re Gibbar, 143 Idaho 937, 946, 155 P.3d 1176,
1185 (Ct. App. 2006). Error is never presumed on appeal and the burden of showing it is on the
party alleging it. Stewart v. Sun Valley Co., 140 Idaho 381, 384, 94 P.3d 686, 689 (2004).
Because Robert has failed to provide either factual or legal support for his argument, we will not
consider it.
        2.      Payment of estate expenses
        In Robert’s reply brief, he clarifies that the payment of estate expenses from proceeds of
the stocks was error because the payment of estate fees came entirely from the liquidation of
assets devised to him. Robert argues that at least some of the expenses should have been paid
from assets devised to other beneficiaries of the will.
        Neither party’s briefs to this Court include any argument on the interpretation of
Marcella’s will regarding payment of expenses, and neither party refers us to any rules or legal
authority regarding the priority of assets used to satisfy estate expenses, such as Idaho
Code § 15-3-902. The magistrate court did not make a determination as to whether Marcella’s
will requires or allows that all estate expenses could be paid out of Robert’s inheritance alone.
Robert repeatedly objected to the use of the stock proceeds for the payment of estate expenses,
and Diehl suggested that the estate could settle these claims at a future time when assets became
available to the estate.
        As of March 7, 2007, the date of the hearing and order allowing the use of stock proceeds
to pay estate expenses, the proceeds from the sale of the stock were apparently the only assets
available to the estate. 4 Thus, to the extent that the proceeds of the stock were assets of the
estate, Robert has not demonstrated any error in the court’s approval of the use of the funds to
pay estate expenses. However, as the estate continued to gain control of assets through the
settlement with the federal government, the personal representative could have provided for the



4
        An early inventory of the estate filed by Featherston indicated that the “Federal Court
issued one or more orders restraining and/or prohibiting transfer, sale or otherwise disposing of
assets, in which Robert Mertens claims and/or owns an interest.” Robert claimed, and the estate
recognized, that Robert had a one-half interest in the personal property in the Marcella Mertens
residence. Additionally, the federal government had forfeited and asserted ownership of the
Syringa Heights residence.


                                                  8
expenses to be paid from other assets available to the estate. Although the settlement agreement
with the federal government apparently enabled the estate to sell the residence and also made
available to the estate personal property that was residue devised to persons other than Robert,
the record does not suggest that the estate reallocated any of the expenses that had been paid
from Robert’s share or otherwise settled Robert’s objections regarding the payment of estate
expenses as Diehl previously suggested it would. So far as we can discern from the record, the
magistrate court never addressed Robert’s objection that assets devised to him should not be
utilized as the sole source for payment of estate fees and expenses. We conclude that it was error
for the magistrate to order a final distribution to Robert without resolving whether his
distribution had been excessively charged with estate expenses, or whether Robert’s specific
devise should have been charged at all.
       3.      Robert’s half ownership of a portion of the stock
       Additionally, it appears that Robert’s distribution did not include his full interest in shares
of stock. Based on affidavits provided by Diehl and Scutier indicating that the estate paid Robert
$824 for stock held in his name, we find substantial and competent evidence that Robert received
the proceeds from the stocks held solely in his name. However, it does not appear that Robert
received his interest in proceeds from stock that he co-owned with Marcella either in joint
tenancy or as tenants in common. Marcella’s will indicated that Robert held a one-half interest
in the portfolio. We also note that Diehl described the ownership of the portfolio by saying,
“Robert’s interest was acquired as a result of Gordon Mertens’ Estate, him [sic] conveying his
half interest to Robert, but they’re co-owned, they’re joint tenancy.”           (Emphasis added.)
Although the magistrate ordered a separate accounting for all the proceeds based on the various
ownership interests, it does not appear that the accounting was entered into the record.
Moreover, Diehl appears to have erroneously equated control with ownership when he argued
that proceeds from the sale of stock in which Robert claimed interest could be used to pay
expenses of Marcella’s estate because funds “were not held” in Robert’s name but were held
“under the ID number of the Estate of Marcella Mertens, we have control of those, I think they
are available to us to satisfy estate expenses.”
       In light of these facts and on this record, we cannot find substantial and competent
evidence showing that the $2,676 distributed to Robert included the full amount of his ownership
interest in the stock proceeds.


                                                   9
       4.      Issues for remand
       We therefore find it necessary to remand this matter to the magistrate court to determine:
(1) Robert’s interest as co-owner, if any, in stock that was liquidated, other than that stock for
which the full proceeds have been distributed to Robert; (2) whether any estate debts or expenses
that were paid from the proceeds of assets devised to Robert should be allocated among other
devisees with corresponding reimbursement to Robert or to the federal government as Robert’s
successor.
       We intend to convey no opinion as to whether any additional proceeds that may be
allocable to Robert should be distributed to him or would be subject to seizure by the federal
government pursuant to its forfeiture order. The record shows that the federal government at one
point relinquished its claim to the stock, and the forfeiture order does not appear to expressly
include this stock. However, the money judgments in the forfeiture order and/or the settlement
agreement may create rights of the federal government in any prospective distribution owed to
Robert. That is a further question to be addressed on remand.
B.     $3,500 Distribution
       Robert appears to argue that his distribution from the estate was insufficient when
Marcella’s will devised and bequeathed the Syringa Heights residence and stock portfolios to
him, the sale of these assets generated more than $400,000, three other individuals received
$40,000 from the proceeds, and he received only $3,500.            He asserts that the personal
representative explained “this meager sum” as being the result of “the considerable expense of
litigating claims initiated by [Robert] Mertens during these proceedings,” but argues the real
reason was personal animosity against Robert.
       Having already addressed Robert’s interest in the stock proceeds, here we address the
argument only as it pertains to the Syringa Heights residence. Robert claims that his $3,500
distribution was insufficient, even when considering the forfeiture order, because the federal
government generally does not initiate attachment proceedings for assets less than $5,000. Thus,
he argues that he is either entitled to an additional $4,999, or to an additional $1,499, which
would raise his total distribution to $4,999.
       This argument is meritless. The monetary amount the federal government will allow to
be distributed to Robert before the government will initiate attachment proceedings is irrelevant
to Robert’s claim to proceeds from the sale of the house. The government obtained forfeiture of


                                                10
Robert’s entire interest in the residence, and the order further provided that the government was
entitled to claim Robert’s assets to satisfy money judgments of nearly 3.7 million dollars.
Having received all of Robert’s interest in the real property by forfeiture, the government was
entitled to negotiate a settlement with the heirs to resolve their competing claims. Because
Robert lost his entire interest in the house by forfeiture, he has no claim to any proceeds from its
sale. Therefore, he has shown no error in the magistrate court’s approval of a distribution to him
that excludes proceeds from the house. The heirs apparently received a share of the proceeds
from the sale of the house pursuant to the settlement agreement to settle a claim of undue
influence. Robert has not shown that the distribution was erroneous. 5
C.     Mismanagement Claim
       Robert appears to claim that the court prevented him from removing his personal
property from the Syringa Heights residence, and that the personal representatives failed to take
steps to prevent theft and damage to his personal property and estate property. He asserts that he
lost personal property valued at $73,000, and that $10,000 of damage was done to estate
property. He asks that both he and the estate be compensated or reimbursed accordingly.
       Robert’s arguments are vague and conclusory. We are not able to ascertain from reading
his brief what claim of error, if any, he asks this Court to review. Robert presents a factual
narrative that either misstates the record, assumes facts without citing evidentiary support in the
record, or is supported only by Robert’s own conclusory motions to the magistrate court without
evidentiary support. Robert has not cited any order by the magistrate that prevented him from
removing his personal property or any other adverse order, and has not made any specific claim
of error by the magistrate court. Because there was apparently no adverse ruling on this issue,
we decline to consider it. Pines Grazing Ass’n, Inc. v. Flying Joseph Ranch, LLC, Docket
No. 37236 (Nov. 23, 2011); Garner v. Bartschi, 139 Idaho 430, 436, 80 P.3d 1031, 1037 (2003).
D.     Forfeiture Under No Contest Clause
       Robert claims that his sisters, who were beneficiaries of Marcella Mertens’ will, forfeited
their inheritance by contesting the validity of the will and by claiming property bequeathed to



5
        Robert argues that he has an interest in how the proceeds from the sale of the house are
applied to the outstanding judgment in the forfeiture order. This is an issue between Robert and
the federal government, and therefore is not part of the probate proceeding.


                                                11
Robert. This claim was not raised before the district court. It is well established that an
appellate court of this state will not consider issues that were not presented to the trial court.
State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992); State v. Jones, 141 Idaho 673,
676, 115 P.3d 764, 767 (Ct. App. 2005). Where an intermediate appeal has occurred, only issues
raised in that intermediate appeal may be brought forward to a higher appellate court. See
Stonecipher v. Stonecipher, 131 Idaho 731, 737, 963 P.2d 1168, 1174 (1998); State v. Bailey,
117 Idaho 941, 943, 792 P.2d 966, 968 (Ct. App. 1990). Therefore, we do not address Robert’s
arguments regarding the will’s “no contest” clause.
E.     Appointment and Compensation of Scutier and Diehl
       Robert requests that the compensation paid to Scutier, and her attorney, Diehl, be
returned to the estate because their appointment was in direct contravention of Marcella’s will. It
is unclear whether Robert is attempting to argue that Scutier and Diehl were overcompensated or
that any compensation was erroneous because a supervised administration was contrary to the
direction provided in Marcella’s will; however, neither argument has any merit.
       In Kolouch v. First Sec. Bank of Idaho, 128 Idaho 186, 197, 911 P.2d 779, 790 (Ct. App.
1996), we stated:
               Idaho Code Section 15-3-719 provides that a “personal representative is
       entitled to reasonable compensation for [her] services.” The personal
       representative’s fee must bear some relation to the value of services rendered.

See also Chapman v. Ada County, 48 Idaho 632, 284 P. 259 (1930). Robert presents no record
upon which we would be able to determine the reasonableness of the compensation.
Furthermore, it is not clear how the court’s order for supervised administration has any bearing
on the issue of compensation. Due to Robert’s incarceration, an alternate personal representative
was required.   As personal representative, Scutier was entitled to reasonable compensation
whether the administration of the estate was formal or informal, supervised or unsupervised.
Additionally, Robert has not pointed to any order for compensation for this Court to review, and
has failed to provide any legal authority to support his argument. Robert’s arguments regarding
compensation for the personal representative and her counsel are contrary to Idaho statutes,
unsupported by legal authority or citations to the record, and we therefore will not further
address them. Garner, 139 Idaho at 436, 80 P.3d at 1037.




                                                12
F.     Attorney Fees
       The estate requests an award for attorney fees and costs on appeal pursuant to I.A.R. 41
and I.C. § 12-121. Attorney fees may be granted to the prevailing party under I.C. § 12-121 and
I.A.R. 41, and such an award is appropriate when the court is left with the abiding belief that the
appeal has been brought or defended frivolously, unreasonably, or without foundation. Rendon
v. Paskett, 126 Idaho 944, 945, 894 P.2d 775, 776 (Ct. App. 1995). The estate argues that
attorney fees are appropriate in this case on the basis that the “appeal has been brought
frivolously, unreasonably and without foundation.” Although Robert did not prevail on several
issues that he raised, he did receive some relief on appeal. Therefore, we cannot hold that the
appeal was entirely frivolous or unfounded. Accordingly, no attorney fees are awarded.
                                               IV.
                                        CONCLUSION
       For the reasons stated above, we reverse the district court’s order affirming the magistrate
court and vacate the magistrate court’s order of final distribution to Robert. We remand for
further proceedings consistent with this opinion. No costs or attorney fees on appeal.
       Judge GUTIERREZ and Judge MELANSON CONCUR.




                                                13